DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-19 are  allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are consistent with those presented by the Applicants in the reply dated August 9, 2022. The Examiner adds the following for clarity.
The “same frequency” limitation is supported by paragraph 39 and the fact that the ISO/IEC standards listed in the specification are known to operate at the same frequency (13.56MHz).  Thus, there is written description support for this limitation, despite the fact that the specification makes no mention of the frequencies of the three communication methods.
Written description support for the order of the methods in the first search process is found in figure 4 and paragraphs 80-86.  Written description support for the order of the methods in the second search process is found in figures 6A-B and paragraphs 96-116.  The Applicants remarks only point to figure 6 and paragraphs 80-86 (the paragraphs don’t match the cited figure, and the citations are incomplete).
The Examiner notes the following to clarify the limitation of “in order, wherein the second search processing is started using a communication method that is different from a communication method which ahs been used in the first search processing in a case where the power reception apparatus is detected”.
“in a case where the power reception apparatus is detected”.  The second search processing is only carried out once a connection is established – thus, it is inherent that a power reception apparatus is detected.  There does not appear to be any reason to place the conditional “in a case where” in this instance.
Figure 6A and 6B shows that the second search processing begins with a communication method with the ordinal number that is one higher than the one successfully used to communication with the receiver in the first search processing.  If the receiver was identified using the Nth communication method in the first search processing; then the second search processing begins with the N+1 communication method.  If N = 3, then N+1 refers to the first communication method.  Then, the three communication methods are cycled in order.  It’s just that the ordinal starting number is one higher in the second search processing.  While not the same language used in the specification, the claim has written description support in the disclosure of figures 6A-B.  
Claims 1 and 18-19 are allowable as the prior art does not teach or suggest detecting a power reception apparatus using two search processings, where each is carried out with three communication methods using the same frequency.  Claims 2 and 3-17 are allowable as they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836